Case: 19-31063      Document: 00515857465         Page: 1     Date Filed: 05/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 11, 2021
                                  No. 19-31063                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Lovelle Lang,

                                                            Petitioner—Appellant,

                                       versus

   Calvin Johnson, Warden, Federal Correctional Complex Pollock,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 1:19-CV-1290


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Lovelle Lang, Louisiana prisoner # 28397-034, was convicted in 2006
   of one count of conspiracy to commit carjacking, in violation of 18 U.S.C. §
   371; one count of conspiracy to violate 18 U.S.C. § 924(n), by discharging
   firearms in a crime of violence; three counts of carjacking, in violation of 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31063      Document: 00515857465           Page: 2    Date Filed: 05/11/2021




                                     No. 19-31063


   U.S.C. § 2119; one count of carrying a firearm in a crime of violence, in
   violation of 18 U.S.C. § 924(c); two counts of discharging a firearm in a crime
   of violence, in violation of § 924(c); and one count of possession of a firearm
   after having been convicted of a felony, in violation of 18 U.S.C. § 922(g) and
   punishable under § 924(a)(2).          He was sentenced to 848-months’
   imprisonment.
          Following an appeal and 28 U.S.C. § 2255 motions, all of which were
   unsuccessful, his 28 U.S.C. § 2241 petition challenging his convictions based
   upon United States v. Davis, 139 S. Ct. 2319, 2336 (2019) (holding residual
   clause of § 924(c)(3)(B) is unconstitutionally vague), was dismissed for lack
   of jurisdiction. Proceeding pro se, Lang claims: in the light of Davis,
   conspiracy to commit carjacking is no longer a crime of violence; and,
   accordingly, he is entitled to relief. A § 2241 petition’s dismissal on the
   pleadings, as in this instance, is reviewed de novo. Pack v. Yusuff, 218 F.3d
   448, 451 (5th Cir. 2000).
          Generally, challenges to a sentence’s execution are made under
   § 2241, and challenges seeking to vacate a conviction or sentence are made
   under 28 U.S.C. § 2255. See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.
   2000). Pursuant to the savings clause of § 2255, however, petitioner may
   proceed under § 2241 if § 2255 “is inadequate or ineffective to test the
   legality of his detention”. 28 U.S.C. § 2255(e); see Jeffers v. Chandler, 253
   F.3d 827, 830 (5th Cir. 2001). Petitioner bears the burden to demonstrate a
   remedy under § 2255 is inadequate. Wilson v. Roy, 643 F.3d 433, 435 (5th
   Cir. 2011).
          The savings clause is satisfied when a prisoner’s claim “(i) . . . is based
   on a retroactively applicable Supreme Court decision which establishes . . .
   petitioner may have been convicted of a nonexistent offense and (ii) . . . was
   foreclosed by circuit law at the time when the claim should have been raised




                                           2
Case: 19-31063      Document: 00515857465           Page: 3    Date Filed: 05/11/2021




                                     No. 19-31063


   in the petitioner’s trial, appeal, or first § 2255 motion”. Reyes-Requena v.
   United States, 243 F.3d 893, 904 (5th Cir. 2001). Lang cannot satisfy this
   standard.
          First, Davis is not implicated by his non-§ 924(c) convictions. See
   Davis, 139 S. Ct. at 2336. Additionally, his carjacking convictions, the
   predicates for his § 924(c) convictions, are crimes of violence under
   § 924(c)(3)(A) (elements clause). See United States v. Jones, 854 F.3d 737,
   740 (5th Cir. 2017) (affirming carjacking qualifies as a crime of violence under
   both § 924(c)(3)(A) and § 924(c)(3)(B)), abrogated in part on other grounds by
   Davis, 139 S. Ct. at 2336; see also United States v. Wallace, 964 F.3d 386, 390
   (5th Cir. 2020) (“[A]lternative holdings in this circuit are binding
   precedent”) (internal quotation marks and citation omitted). Finally, Lang’s
   carjacking conspiracy conviction was not the basis of his § 924(c)
   convictions; accordingly, whether it is a crime of violence in the light of Davis
   is irrelevant. As a result, Lang failed to carry his burden to demonstrate the
   inadequacy of the § 2255 remedy.
          AFFIRMED.




                                          3